TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00436-CV


Alfredo Perez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-06-0172-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's court-appointed counsel, Ms. Rosemary Rose, has filed a motion to
withdraw.  Attached to the motion is an order by the district court.  The order states that "the existing
relationship between Alfredo Perez and Rosemary Rose, earlier appointed as attorney ad litem
to represent Alfredo Perez, is hereby terminated, and Rosemary Rose is dismissed from that
relationship and dismissed from this suit."  The order also states that Perez did not make any
allegation of indigency or request appointment of an attorney on appeal, and that Perez is not entitled
to the appointment of an attorney ad litem to represent him in connection with the appeal.
		As it appears from the order that the district court has already terminated the attorney-client relationship between counsel and appellant, and has made a finding that appellant is not
indigent and is not entitled to the appointment of an attorney ad litem on appeal, we grant the motion
to withdraw.

Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   December 19, 2008